Opinion issued July 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00671-CV
____________

IN RE ROMAN MERKER ALPERT AND RENEE PICAZO, NEXT
FRIEND OF DANIEL ALPERT, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Roman Merker Alpert and Renee Picazo, next Friend of Daniel
Alpert, have filed a petition for writ of mandamus complaining of an order signed by
Judge Mike Wood


 on June 21, 2004 authorizing the payment of attorney’s fees and
expenses out of trust assets that are subject to receivership.  On June 22, 2004, we
granted relator’s motion for temporary relief and stayed the transfer of assets.
          We deny relators’ petition for a writ of mandamus and lift our stay order issued
on June 22, 2004.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.